DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment 5/13/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims, a battery formation/testing controller for controlling a formation/testing current of battery cell and for coupling to a current sensor arranged to output a measurement of battery cell current having 
battery formation/testing controller being configured to: determine a transfer function of the current sensor; determine a current feedback measurement indicative of the formation/testing current of the battery cell, as recited in the independent claims 1, 14;
a method for controlling a formation/testing current of a battery function of a current sensor having the step of determining a transfer function of a current sensor; determining a current feedback measurement indicative of the formation/testing current of the battery cell, as recited in the independent claim 16.
Contact Information
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        May 18, 2022